The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     March 11, 2015

                                  No. 04-14-00626-CR

                                 Alvin VALADEZ, JR.,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 13-1568-CR-C
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due April 9, 2015.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court